SCHOONMAKER, District Judge.
This is an action by plaintiff against David Alter, owner and publisher of a weekly periodical known as “The Jewish Criterion,” and Milton K. Susman, its editor, to recover damages for alleged false and malicious publications in said periodical, charging the plaintiff with being openly engaged in Communist activities and un-American movements, and with writing articles which have been inflammatorily Fascistic.
The defendant Alter has filed twenty-six interrogatories directed to plaintiff under Rule 33 of the Rules of Civil Procedure, 28 U.S.C.A. following section 723c. The plaintiff objects to these interrogatories, on the ground that some of them are directed to irrelevant matters, and some inquire about matters already appearing in the complaint.
In an opinion filed February 8,. 1940, in Graver Tank & Manufacturing Corp. v. James B. Berry Sons Company, Inc., D.C., 1 F.R.D. 163, we expressed the view that interrogatories under Rule 33-should be relatively few, and should relate to the important facts of the case *338rather than be very numerous and concerned with minor evidentiary details. We regard the interrogatories filed in this case to be in that category.
We will therefore sustain the plaintiff’s objections to the interrogatories filed under Rule 33, without prejudice to defendant’s right to take plaintiff’s deposition on an oral examination.